— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Department of Motor Vehicles, made after a hearing, that (1) petitioner violated subdivision 5 of section 415-a of the Vehicle and Traffic Law, (2) imposed a civil penalty in the amount of $1,000 and (3) revoked petitioner’s dismantler’s registration, petitioner appeals from a judgment of the Supreme Court, Kings County, dated October 21, 1980, which dismissed the petition. Judgment affirmed, without costs or disbursements. Petitioner’s contention that the determination was predicated upon evidence admitted at the hearing and obtained in violation of its constitutional rights cannot be sustained. In reaching such result, however, we need not reach the merits, for, as a result of petitioner’s failure to raise an objection to the admission of such evidence during the hearing, any question as to the same has not been preserved for review (see Matter of Gonzalez v State Liq. Auth., 30 NY2d 108). We find that the *616determination is supported by substantial evidence in the record. We have considered petitioner’s remaining contentions and find them to be without merit. Hopkins, J. P., Titone, Rabin and Hargett, JJ., concur.